Citation Nr: 1625998	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  03-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a right eye disability.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) prior to July 12, 2009.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1959 to November 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2008, the Board, in part, denied the Veteran's claim, which he appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).  In June 2010, the Board remanded the Veteran's claims for further development consistent with the JMR.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

In February 2016, the RO granted service connection for migraine headaches secondary to the Veteran's right eye disability.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to July 12, 2009, for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran wears a prosthesis for the anatomical loss of his right eye; at no time under consideration has the visual acuity in the Veteran's (remaining) left eye been worse than 20/40 (when corrected).


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for service-connected anatomical loss of the right eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code 6063 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  While VA attempted to acquire any Social Security Administration (SSA) records available, in March 2015, SSA informed VA that the Veteran's SSA records had been destroyed.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran was granted service connection for his right eye disability in February 1962 and assigned a 30 percent rating.  In May 1962, his rating was increased to 40 percent.  In December 2003, the Veteran filed a claim for an increased rating, which was denied by a January 2004 rating decision.  In July 2008, the Board denied an increased rating.  In August 2009, the CAVC remanded the claim for compliance with a JMR.  In June 2010, the Board remanded the claim for a new VA examination.  The claim has since returned to the Board.

The Veteran's right eye disability is currently rated under Diagnostic Code 6066-6063.  Diagnostic Code 6063 provides the following criteria for the anatomical loss of one eye based upon the visual acuity of the other (remaining) eye.  A 40 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/40.  A 50 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/50.  A 60 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/70 or 20/100.  A 70 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/200.  An 80 percent rating is warranted when visual acuity in the remaining eye is correctable to 15/200.  A 90 percent rating is warranted when visual acuity in the remaining eye is correctable to 10/200.  A 100 percent rating is warranted when visual acuity in the remaining eye is correctable to 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6063.

Throughout the entire period of claim, the evidence of record shows that the Veteran wears a prosthesis for the anatomical loss of his right eye and that the visual acuity in his remaining left eye has been correctable to 20/40 or better.  

In December 2003, the Veteran was afforded a VA examination.  His visual acuity in the left eye with correction was 20/20.  The examiner acknowledged that the Veteran had a refractive error in the left eye, which was not associated with the Veteran's right eye disability.

The Veteran's treatment records show that in December 2003, his visual acuity in the left eye with correction was 20/20.  In January 2006, his visual acuity in the left eye with correction was 20/25.  His visual field was slightly greater than 20 degrees, and his physician noted that 20 degrees or less was needed for legal blindness.  In January 2007, his visual acuity in the left eye with correction was 20/20.  In June 2008, his visual acuity in the left eye with correction was 20/40.

In August 2008, the Veteran was afforded a VA examination.  He was diagnosed with a refractive error and incipient senile cataracts of the left eye.  In addition, glaucoma was suspected.

In August 2011, the Veteran was afforded a VA examination.  His visual acuity in the left eye with correction was 20/25.  He was diagnosed with refractive error and incipient senile cataracts of the left eye.  In addition, glaucoma was suspected.  He had 43 degrees of central visual acuity field remaining.

In April 2015, the Veteran was afforded a VA examination.  His visual acuity in the left eye with correction was 20/30.  The examiner indicated that the Veteran had left eye cataracts and glaucoma.

Thus, the evidence of record throughout the entire period of claim shows that at no time under consideration has the visual acuity in the Veteran's left eye been worse than 20/40 with correction.  Accordingly, a schedular rating in excess of 40 percent for anatomical loss of the right eye is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service connected disability is worse than the rating he currently receives.  He reported that he had decreased vision.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his vision loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Accordingly, a schedular rating in excess of 40 percent for a right eye disability is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

The evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's right eye disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's right eye disability is unique or unusual in any way.  The Veteran is essentially rated for loss of vision in his service connected right eye, and then for some diminished visual acuity in his non-service connected eye.  The Veteran has also been awarded special monthly compensation on account of his eye.

As such, the Board finds that the schedular evaluations assigned for the Veteran's service-connected right eye disability is adequate in this case, and referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran he has not alleged since that he is unemployable on solely on account of his right eye disability.  Furthermore, the Veteran was granted TDIU effective July 13, 2009.  Thus, Rice is inapplicable.


ORDER

A rating in excess of 40 percent for a right eye disability is denied.


REMAND

In April 2015, the RO granted TDIU effective June 5, 2014.  In a June 2015 statement, the Veteran asserted he was entitled to TDIU back to 1992.  In February 2016, the RO granted an effective date of July 13, 2009, for the award of TDIU.  However, this was not a full grant of the benefits the Veteran sought.  As such, a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the issue of an effective date prior to July 12, 2009, for the grant of TDIU; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


